     Case 1:21-cv-00100-DAD-SAB Document 8 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD JOSE DUPREE, JR.,                          No. 1:21-cv-00100-DAD-SAB (PC)
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DENYING
14    E. MORENO, et al.,                                 PLAINTIFF’S MOTION TO PROCEED IN
                                                         FORMA PAUPERIS
15                       Defendants.
                                                         (Doc. Nos. 2, 7)
16

17

18          Plaintiff Richard Jose Dupree, Jr. is a state prisoner proceeding pro se in this civil rights

19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On January 25, 2021, the assigned magistrate judge issued findings and recommendations

22   recommending that plaintiff’s application to proceed in forma pauperis (Doc. No. 2) be denied

23   and that he be required to pay the $402.00 filing fee in full to proceed with this action because:

24   (1) he is subject to the three strikes bar under 28 U.S.C. § 1915(g); and (2) the allegations of his

25   complaint do not satisfy the “imminent danger of serious physical injury” exception to § 1915(g).

26   (Doc. No. 7 at 2–3.) The findings and recommendations were served on plaintiff and contained

27   notice that objections thereto were to be filed within fourteen (14) days after service. (Id. at 3.)

28   The deadline to do so has since passed, and no objections have been filed.
                                                        1
     Case 1:21-cv-00100-DAD-SAB Document 8 Filed 02/24/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 3   magistrate judge’s findings and recommendations are supported by the record and proper

 4   analysis.

 5          Accordingly,

 6          1.      The findings and recommendations issued on January 25, 2021 (Doc. No. 7) are

 7                  adopted in full;

 8          2.      Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is denied;

 9          3.      Within twenty-one (21) days from the date of service of this order, plaintiff shall

10                  pay the $402.00 filing fee in full in order to proceed with this action;

11          4.      Plaintiff is forewarned that failure to pay the filing fee within the specified time

12                  will result in the dismissal of this action; and

13          5.      This matter is referred back to the assigned magistrate judge for further

14                  proceedings consistent with this order.

15   IT IS SO ORDERED.
16
        Dated:     February 23, 2021
17                                                       UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        2
